Response to Arguments
Applicant’s amendments filed on 6/1/2022 have been fully considered and are persuasive.  The rejection of Claims 1-6, 8, 10-16, 18 and 20 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
1.	Claims 1-6, 8, 10-16, 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 A thorough review of the prior art fails to disclose or render obvious, “automatically determine that a difference between the lengthened expiration value and a current expiration value is greater than a pre-defined threshold; based on the determination that the difference is greater than the pre-defined threshold, automatically update a configuration file corresponding to the content item with the expiration value to increase the cached life of the content item, wherein the configuration file is selectively updated with the expiration value based at least in part on one or more of the following measures associated with the content item in a content item database: an updating frequency measure and a file size measure.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The Applicant's representatives, authorized examiner to do the examiner's amendment.

Discuss/consult for search/allowable subject matter  with SPE Philip Chea.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J CHEA whose telephone number is (571)272-3951.  The examiner can normally be reached on M-F 8:00 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456





	                                                                                                                                                                                                      




	
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J CHEA whose telephone number is (571)272-3951.  The examiner can normally be reached on M-F 8:00 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449